          Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT                                 FILED
                                 FOR THE DISTRICT OF COLUMBIA                                  APR 28 2021
                                                                                         Clerk, U.S. District & Bankruptcy
    JANE DOE,                                                                            Court for the District of Columbia

                                                                         Case: 1:21−mc−00044
                            Plaintiff,                                   Assigned To : Unassigned
                                                                         Assign. Date : 4/28/2021
                            v.                                           Description: Misc.

    MERRICK B. GARLAND,                                             Chief Judge Beryl A. Howell

                            Defendant.

                                   MEMORANDUM AND ORDER

        Plaintiff has filed a pro se motion to proceed under pseudonym and to seal personally

identifying information in her action against her employer, the U.S. Department of Justice

(“DOJ”), alleging discrimination and retaliation, in violation of Title VII of the Civil Rights

Act and the Age Discrimination in Employment Act, and deprivation of rights, in violation of

the Due Process Clause of the Fifth Amendment of the U.S. Constitution. Pl.’s Mot. to

Proceed under Pseudonym and to Seal Personally Identifiable Information (“Pl.’s Mot.”) at 1.

For the reasons set forth below, plaintiff’s motion is denied. 1

I.      BACKGROUND

        Plaintiff is an Assistant United States Attorney (“AUSA”) in the United States

Attorney’s Office for the District of Columbia, which is part of DOJ. Compl. ¶ 1. Plaintiff

alleges that DOJ has discriminated against her, and continues to do so, on the basis of her

race, sex, age, and prior protected activity. Id. ¶ 2. More specifically, plaintiff alleges that

she was suspended without pay, had a grievance denied, and was assigned more cases or more


1
          See LCvR 40.7(f) (providing that the Chief Judge shall “hear and determine . . . motion[s] to seal the
complaint, motion[s] to seal the address of the plaintiff, and motion[s] to file a pseudonymous complaint”); see
also LCvR 5.1(h)(1) (“Absent statutory authority, no case or document may be sealed without an order from the
Court.”).


                                                       1
        Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 2 of 7




“high-work” cases because of either her race and/or sex, id. ¶¶ 59–62 (Count I: Title VII),

because of her age, id. ¶¶ 63–66 (Count II: Age Discrimination), and because of her prior

protected activity, including submitting an Equal Employment Opportunity complaint, id.

¶¶ 68–72 (Count IV: Retaliation). Plaintiff further alleges that the Department violated her

rights under the Due Process Clause of the Fifth Amendment by disciplining her based on

caselaw that was not cited in its disciplinary proposal. Id. ¶¶ 73–82 (Count V: Fifth

Amendment’s Due Process Clause).

       Plaintiff seeks to proceed under pseudonym primarily because of the “stigma”

attached to the Department’s imposition of discipline on her and to her “asserting Equal

Employment Opportunity claims.” Pl.’s Mot. at 2.

II.    LEGAL STANDARD

       Generally, a complaint must state the names of the parties and address of the plaintiff.

FED. R. CIV. P. 10(a) (“The title of the complaint must name all the parties.”); LC VR 5.1(c)(1)

(“The first filing by or on behalf of a party shall have in the caption the name and full

residence address of the party,” and “[f]ailure to provide the address information within 30

days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1

(same requirement as LCvR 5.1(c)(1)). The Federal and Local Rules thus promote a

“presumption in favor of disclosure [of litigants’ identities], which stems from the ‘general

public interest in the openness of governmental processes,’ . . . and, more specifically, from

the tradition of open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir.

2019) (internal citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n,

89 F.3d 897, 899 (D.C. Cir. 1996)). That “presumption of openness in judicial proceedings is

a bedrock principle of our judicial system.” In re Sealed Case, 971 F.3d 324, 325 (D.C. Cir.




                                                2
        Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 3 of 7




2020) (citing Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir. 2020)).

Accordingly, courts “generally require parties to a lawsuit to openly identify themselves to

protect the public’s legitimate interest in knowing all of the facts involved, including the

identities of the parties.” Id. (internal quotation marks and alterations omitted) (quoting

United States v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam)).

       Despite the presumption in favor of disclosure, the Federal Rules of Civil Procedure

provide a narrow set of circumstances in which a party or nonparty’s name and other filings

may be redacted to protect privacy by limiting public access. See, e.g., FED. R. CIV. P. 5.2

(a)(1)–(4) (requiring, “[u]nless court orders otherwise,” use of only initials for minors, only

partial birthdates, social-security, taxpayer-identification and financial account numbers);

FED. R. CIV. P. 5.2(e)(1) (authorizing court order, for good cause, to “require redaction of

additional information”).

       Courts also, in special circumstances, may permit a party to proceed anonymously. A

party seeking to do so, however, “bears the weighty burden of both demonstrating a concrete

need for such secrecy, and identifying the consequences that would likely befall it if forced to

proceed in its own name.” In re Sealed Case, 971 F.3d at 326. Once that showing has been

made, “the court must then ‘balance the litigant’s legitimate interest in anonymity against

countervailing interests in full disclosure.’” Id. (quoting In re Sealed Case, 931 F.3d at 96).

When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d

233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.”

In re Sealed Case, 931 F.3d at 97. These five factors are:

       (1) whether the justification asserted by the requesting party is merely to avoid the
       annoyance and criticism that may attend any litigation or is to preserve privacy in
       a matter of [a] sensitive and highly personal nature; (2) whether identification poses
       a risk of retaliatory physical or mental harm to the requesting party or[,] even more



                                                3
         Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 4 of 7




        critically, to innocent non-parties; (3) the ages of the persons whose privacy
        interests are sought to be protected; (4) whether the action is against a governmental
        or private party; and relatedly, (5) the risk of unfairness to the opposing party from
        allowing an action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).

        At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, the “balancing test is necessarily flexible and fact driven” and the

five factors are “non-exhaustive.” In re Sealed Case, 971 F.3d at 326. In exercising discretion

“to grant the rare dispensation of anonymity . . . the court has ‘a judicial duty to inquire into the

circumstances of particular cases to determine whether the dispensation is warranted’ . . .

tak[ing] into account the risk of unfairness to the opposing party, as well the customary and

constitutionally-embedded presumption of openness in judicial proceedings.” Microsoft

Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other internal citations and quotation

marks omitted)).

III.    DISCUSSION

        At this early stage of the litigation, this Court is not persuaded that the plaintiff has

met her burden of showing that her legitimate privacy interests outweigh the public’s

presumptive and substantial interest in knowing the details of this litigation. Plaintiff has

demonstrated no legitimate privacy interest to rebut the presumption in favor of open

proceedings.

        The first factor—“whether the justification asserted by the requesting party is merely

to avoid the annoyance and criticism that may attend any litigation or is to preserve privacy in

a matter of [a] sensitive and highly personal nature,” In re Sealed Case, 931 F.3d at 97—

weighs against plaintiff. Plaintiff first argues that the details of the Department’s disciplinary

process and her Equal Employment Opportunity claims are sensitive matters in which she has



                                                  4
        Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 5 of 7




a legitimate interest to preserve her privacy. Pl.’s Mot. at 2. Employment discrimination

claims that closely resemble those of plaintiff are, however, frequently litigated in federal

court using plaintiffs’ full names and there is nothing inherently “sensitive” or “highly

personal” about that fact that one was been disciplined or alleged employment

discrimination.. This holds true for employees of the Department of Justice bringing

employment discrimination claims. See, e.g., Jeffries v. Barr, 965 F.3d 843 (D.C. Cir. 2020).

Plaintiff presents no authority for the position that being disciplined by an employer or

asserting Equal Employment Opportunity claims are the kinds of sensitive matters that

warrant anonymity. Rather, disclosure of this kind of information is part of the “annoyance

. . . that may attend any litigation.” In re Sealed Case, 931 F.3d at 97.

       Plaintiff makes a second, more novel, argument predicated on her position as an

AUSA. Plaintiff argues that because she “defends federal agencies against employment

discrimination claims,” she may “make legal arguments that differ from the ones she has

made and makes as an AUSA.” Pl.’s Mot. at 2–3. Plaintiff explains that proceeding under

pseudonym will allow her “to make such arguments without the concern that opposing

counsel will be able to identify her and/or her filings that take or may take a different legal

position.” Id. at 3. The interest plaintiff asserts here is not a privacy interest, however, that

can merit pseudonymity. The interest in avoiding personal association with one’s own legal

arguments “bear[s] no resemblance to those types of intimate or sensitive personal

information” that are traditionally recognized under this factor, “such as sexual activities,

reproductive rights, bodily autonomy, medical concerns, or the identity of abused minors.” In

re Sealed Case, 971 F.3d at 327.




                                                 5
        Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 6 of 7




        The second factor, “whether identification poses a risk of retaliatory physical or

mental harm,” Sealed Case, 931 F.3d at 97, weighs against plaintiff because there is no

alleged risk of physical or mental harm. Likewise, the third factor, “the ages of the persons

whose privacy interests are sought to be protected,” id., is not relevant because the privacy

interests of minors are not implicated.

        The fourth factor, the fact that this suit is against the government, weighs against

plaintiff’s motion, but only very slightly. “[T]here is a heightened public interest when an

individual or entity files a suit against the government.” In re Sealed Case, 971 F.3d at 329.

There is nothing about these proceedings, however, that creates any need for transparency

with respect to the plaintiff’s identity. Cf. id. (describing the public interest as “particularly

great” where regulated entity sued government agency regarding “special exemptions” from

statutory obligations).

        The fifth factor weighs in plaintiff’s favor because allowing plaintiff to proceed under

pseudonym will not prejudice defendant in any way. “[P]laintiff’s identity is known to the

government in connection with her employment,” Pl.’s Mot. at 3, so allowing her to proceed

under pseudonym would not compromise defendant’s ability to defend this action and would

pose no “risk of unfairness to the opposing party.” Nat’l Ass’n of Waterfront Emp’rs v. Chao,

587 F. Supp. 2d 90, 99 (D.D.C. 2008).

        In sum, plaintiff presents no compelling justification for “the rare dispensation of

anonymity,” In re Sealed Case, 971 F.3d at 326, and has failed to either demonstrate a need

for secrecy or identify consequences likely to befall her if she proceeded in her own name.

IV.     CONCLUSION AND ORDER

        For the foregoing reasons, it is hereby




                                                  6
        Case 1:21-mc-00044-UNA Document 1 Filed 04/28/21 Page 7 of 7




       ORDERED that the plaintiff’s Motion to Proceed under Pseudonym and to Seal

Personally Identifiable Information is DENIED; and it is further

       ORDERED that the Clerk of Court shall not file plaintiff’s Complaint on the docket

unless it is filed with plaintiff’s full name in accordance with this Memorandum and Order.

       SO ORDERED.

       Date: April 28, 2021
                                                    __________________________
                                                    BERYL A. HOWELL
                                                    Chief Judge




                                              7
